684 S.E.2d 692 (2009)
BROWN BROTHERS HARRIMAN TRUST CO. N.A., as Trustee of the Benson Trust
v.
Anne P. BENSON, as Grantor of the Benson Trust; John H. Benson, as Beneficiary under the Benson Trust; Anne H. Benson, as Beneficiary under the Benson Trust; Linley C. Benson, as Beneficiary under the Benson Trust; Ruth Pringle Pipkin Franklin, as Contingent Beneficiary under the Benson Trust; and the Unborn and Unascertained Issue and Heirs of Anne P. Benson, as Contingent Beneficiaries under the Benson Trust.
No. 186P09.
Supreme Court of North Carolina.
October 8, 2009.
William R. Culp, Jr., Charlotte, for John H. Benson.
Paul A. Kohut, Charlotte, for Brown Brothers Harriman Trust.
Edward G. Connette, III, Charlotte, for Ruth Pringle Pipkin Franklin.
James E. Creamer, Jr., Winston-Salem, for Unborn Heirs.

ORDER
Upon consideration of the joint petition filed by all parties (EXCEPT Anne P. Benson) on the 7th of May 2009 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."